DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Richard Klein on 03/01/2022.
The application has been amended as follows: 
Claim 5 (Currently amended): The method according to claim [[52]] 1, wherein receiving, via the first signal line, the data response instructions sequentially sent by the plurality of driver chips from the driver chips behind the first driver chip according to the response feedback sequence comprises: receiving, via the first signal line, the data response instructions sequentially sent by the plurality of driver chips from the driver chips behind the first driver chip to the last driver chip according to the response feedback sequence.
Claim 6 (Currently amended): The method according to claim [[52]] 1, wherein the data request instruction further comprises identity of a termination driver chip, wherein the termination driver chip is driver chip behind the start driver chip in the plurality of driver chips, and receiving, via the first signal line, the data response instructions sequentially sent by the plurality of driver chips from the driver chips behind the first driver chip according to the response feedback sequence comprises: receiving, via the first signal line, the data response instructions sequentially sent by the plurality of driver chips from the start driver chips behind the first driver chip to the termination driver chip according to the response feedback sequence.
Claim 47 (Currently amended): A display device, comprising a controller [[and a plurality of driver chips]], wherein the controller comprises [[a]] the data transmission device according to claim 58. [[; and the plurality of driver chips comprises a data transmission device according to claim 59.]]
Claim 60 (Newly added): A display device, comprising a plurality of driver chips, wherein the plurality of driver chips comprises the data transmission device according to claim 59.

Reasons for Allowance
Claims 1,5,6,8,11,12,17,19,22,23,47,53-60 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art, alone or in combination, fails to teach new limitations recited in claims 1 and 12.  Claim 23 is allowed for the same reason as addressed in non-final office action mailed on 11/19/2021.
Hong et al. (US Pub 2014/0118235 A1) discloses a display device comprising a plurality of source driver integrated circuits (ICs). A timing controller TCON transmits a lock signal LOCK to a first source driver IC (SDIC#1) through a lock check line LCS1. The SDIC#1 to SDIC#8 are cascaded-connected to one another to transmit the lock signal LOCK between the SDIC#1 to SDIC#8. However, Hong does not teach the new limitations as recited in claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691      

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691